                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

KEITH R. REINHARD and
STACY REINHARD,

              Plaintiffs,

AMERISURE INSURANCE COMPANY
and DEAN HEALTH PLAN,

              Involuntary Plaintiffs,                 No. 2:19-cv-01732-LA
vs.
                                                      Judge Lynn Adelman
JPW INDUSTRIES INC.; V-BELT
GLOBAL SUPPLY, LLC; USA
BEARINGS AND BELTS; QUALITY
BEARINGS BELTS AND CHAIN; ABC
INSURANCE CORPORATION; DEF
CORPORATION; and GHI INSURANCE
CORPORATION;

              Defendants.

                                RULE 26(f) REPORT

      The parties submit this report in advance of the telephonic scheduling

conference on March 11, 2020, at 11:45 a.m., pursuant to Fed. R. Civ. P. 26(f), Fed. R.

Civ. P. 16(b), and Civil L. R. 16(a) (E.D. Wis.).

      1.      Attorneys of record. The parties are represented by the following

attorneys who have participated in the 26(f) conference and will appear at the

telephonic scheduling conference:

              Attorney for Keith and Stacy Reinhard
              Ronald G. Tays
              Tays Law Offices
              812 E State St
              Milwaukee, WI 53202
              414-223-4555



           Case 2:19-cv-01732-LA Filed 02/21/20 Page 1 of 6 Document 14
              rgt@tayslaw.net

              Attorneys for JPW Industries Inc.
              Joshua D. Lee
              Brian O. Watson
              Raymond D. Rushing
              Riley Safer Holmes & Cancila LLP
              70 W Madison St, Ste 2900
              Chicago, IL 60602
              312-471-8700
              jlee@rshc-law.com
              rrushing@rshc-law.com
              bwatson@rshc-law.com

              Attorney for USA Bearings & Belts
              Michael A. Testolin
              The Law Offices of Joseph A. Marciniak
              2 N LaSalle, Ste 2510
              Chicago, IL 60602
              312-384-7618
              michael.testolin@thehartford.com

              Attorney for Quality Bearings Belts and Chain
              Paul J. Pytlik
              Ratzel Pytlik & Pezze LLC
              3330 N Springdale Rd
              Brookfield, WI 53045-3594
              262-781-1911
              ppytlik@ratzel-law.com

      2.      The nature of the case. The Reinhards filed this case on April 8, 2019,

in the Circuit Court for Milwaukee County, Wisconsin, alleging strict liability and

negligence claims as a result of Mr. Reinhard’s injuries during a workplace accident

while operating a powered table saw.

      3.      Any contemplated motions. Defendants anticipate filing dispositive

motions.




                                          2
           Case 2:19-cv-01732-LA Filed 02/21/20 Page 2 of 6 Document 14
      4.      The parties’ discovery plan.         The parties propose the following

discovery plan:

              1.    If the parties have not already done so, they shall comply with

Fed. R. Civ. P. 26(a)(1) concerning initial disclosures.

              2.    Any amendments to the pleadings shall require either consent of

the parties or leave of court consistent with Fed. R. Civ. P. 15.

              3.    Plaintiffs shall disclose all expert witnesses consistent with Fed.

R. Civ. P. 26(a)(2) on or before July 13, 2020.

              4.    Plaintiffs shall offer all expert witnesses for deposition consistent

with Fed. R. Civ. P. 26(b)(4) on or before September 11, 2020.

              5.    Defendants shall disclose all expert witnesses consistent with

Fed. R. Civ. P. 26(a)(2) on or before November 11, 2020.

              6.    Defendants shall offer all expert witnesses for deposition

consistent with Fed. R. Civ. P. 26(b)(4) on or before January 11, 2021.

              7.    All requests for discovery shall be served by a date sufficiently

early so that all discovery shall be completed on or before March 11, 2021.

              8.    Any dispositive motions shall be filed on or before April 12, 2021.

              9.    This schedule shall not be modified except upon a showing of good

cause and by leave of the court.

      5.      Whether the parties anticipate the disclosure or discovery of

electronically stored information. The parties do not anticipate any issues with

the disclosure or discovery of electronically stored information.




                                           3
           Case 2:19-cv-01732-LA Filed 02/21/20 Page 3 of 6 Document 14
      6.      Whether the parties have reached an agreement for asserting

post-production claims of privilege or of protection as trial-preparation

material, and whether the parties request the judge to enter an order

including the agreement.          The parties agree that post-production claims of

privilege or of protection as trial-preparation material shall be asserted consistent

with Fed. R. Civ. P. 26(b)(5).

      7.      Whether settlement discussions have occurred. The parties have

not engaged in settlement discussions. The parties believe that settlement

discussions will be more meaningful after some discovery has been conducted.

      8.      The basis for the Court’s subject matter jurisdiction. The Court’s

subject matter jurisdiction is based on diversity of citizenship and removal under 28

U.S.C. §§ 1332, 1441, and 1446.

      9.      Whether the case is included in one of the categories of

proceedings exempted from initial disclosures and discovery conference

pursuant to Fed. R. Civ. P. 26(a)(1)(B) and 26(f). This case is not exempt from

initial disclosures and discovery conference.

      10.     Such other matters as may affect further scheduling of the case

for final disposition. The parties anticipate a stipulated protective order to govern

the treatment of any confidential information or protected health information

disclosed during the course of the litigation.




                                           4
           Case 2:19-cv-01732-LA Filed 02/21/20 Page 4 of 6 Document 14
Dated: February 21, 2020                 Respectfully submitted,

/s/ Ronald Tays                          /s/ Joshua Lee
Ronald G. Tays                           Joshua D. Lee
Tays Law Offices                         Raymond Rushing
812 E State St                           Brian O. Watson
Milwaukee, WI 53202                      Riley Safer Holmes & Cancila LLP
414-223-4555                             70 West Madison, Suite 2900
rgt@tayslaw.net                          Chicago, Illinois 60602
Attorney for Keith and Stacy Reinhard    Telephone: (312) 471-8700
                                         Facsimile: (312) 471-8701
                                         jlee@rshc-law.com
                                         rrushing@rshc-law.com
                                         bwatson@rshc-law.com
                                         Attorneys for JPW Industries Inc.


/s/ Michael Testolin                     /s/ Paul Pytlik
Michael A. Testolin                      Paul J. Pytlik
The Law Offices of Joseph A. Marciniak   Ratzel Pytlik & Pezze LLC
2 N LaSalle, Ste 2510                    3330 N Springdale Rd
Chicago, IL 60602                        Brookfield, WI 53045-3594
312-384-7618                             262-781-1911
michael.testolin@thehartford.com         ppytlik@ratzel-law.com
Attorney for USA Bearings & Belts        Attorney for Quality Bearings Belts and
                                         Chain




                                         5
        Case 2:19-cv-01732-LA Filed 02/21/20 Page 5 of 6 Document 14
                          CERTIFICATE OF SERVICE

      The undersigned attorney certifies on February 21, 2020, these papers were

electronically filed using the CM/ECF system, which will send notice of this filing to

all counsel of record.

                                              /s/ Raymond Rushing




                                          6
         Case 2:19-cv-01732-LA Filed 02/21/20 Page 6 of 6 Document 14
